Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "image acquiring unit", "Z high-frequency image generating unit", "organ component extracting unit", "artifact component extracting unit", and "corrected image generating unit" in Claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "if necessary" in claim 11 is a subjective term which renders the claim indefinite.  The claim fails to provide the requisite degree to which one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required.  See MPEP 2173.05(b)IV.  
For purpose of prior art consideration, the broadest reasonably interpretation of this claim is the practitioner will re-acquire the 3D volumetric image when quality is lacking.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 10, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20120183194 A1; hereafter: Brown), and further in view of Hein et al. (US 20060029285 A1; hereafter: Hein).
Regarding Claim 1, Brown teaches: a medical image processing device (Figures 1 and 2) comprising: an image acquiring unit that acquires a 3D volumetric image (Figure 1: element 118 and 120; ¶18: “A general-purpose computing system or computer serves as an operator console 118.”); a Z high-frequency image generating unit (¶19: “A reconstructor 120 reconstructs the projection data and generates three-dimensional (3D) volumetric image data”) that generates a Z high-frequency image which is a high-frequency component in a rotation axis direction from the 3D volumetric image (¶19: “Where a higher resolution, thinner slice protocol is used …, the 3D volumetric image data may include artifacts which have higher frequency components along the z-axis direction.”).
However, Brown does not explicitly teach: an organ component extracting unit that extracts an organ component from the Z high-frequency image.
In a related art, Hein teaches: an organ component extracting unit (Figure 2: element 210) that extracts an organ component from the Z high-frequency image (¶24: “The low-pass filtering of the slice thickening step removes high frequency spatial components”; The low-pass filtering in Hein is being interpreted as equivalent to organ extraction as low-pass filtering removes high-frequency components associated with artifacts; ¶22: “the resulting thick image volume 202 has reduced windmill artifacts along with reduced structure and reduced noise resolution”) for the purpose extracting a structure in an image without interfering effects from artifacts or high-frequency components.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown with the above teachings of Hein in order to extract components from an image without artifacts. The motivation in doing so would lie in more accurate processing of images, as structures are not heavily affected by artifacts.
Brown, in view of Hein teaches: an artifact component extracting unit (Brown: Figure 2: element 124 and 212) that extracts an artifact component on the basis of the Z high-frequency image (Brown: ¶26: “A subtractor 212 subtracts the de-noised copy of the (or the originally selected) coronal and sagittal slices respectively from the originally selected (or the copy of the) coronal and sagittal slices, forming difference coronal and sagittal slices. The difference slices represent the artifacts removed from the originally selected coronal and sagittal slices.”) and the organ component (Hein: ¶22: “the resulting thick image volume 202 has reduced windmill artifacts along with reduced structure and reduced noise resolution”); and a corrected image generating unit (Brown: Figure 2: element 214) that generates a corrected image by subtracting the artifact component from the 3D volumetric image (Brown: ¶27: “A reconstructed image data updater 214 replaces the coronal and sagittal slices in the working copy of the 3D volumetric image data with the difference coronal and sagittal slices”).
Regarding Claim 2, Brown, in view of Hein teaches: the medical image processing device according to claim 1, wherein the organ component extracting unit extracts the organ component by performing a smoothing process on the Z high-frequency image in the rotation axis direction (Hein: ¶24: “The low-pass filtering of the slice thickening step removes high frequency spatial components”; ¶22: “the resulting thick image volume 202 has reduced windmill artifacts along with reduced structure and reduced noise resolution”; see also Fig. 1 i.e., smoothing/blending operations).
Regarding Claim 8, Brown, in view of Hein, teaches: the medical image processing device according to claim 1, wherein the artifact component extracting unit extracts the artifact component by subtracting the organ component from the Z high-frequency image (Brown: ¶26: “A subtractor 212 subtracts the de-noised copy of the (or the originally selected) coronal and sagittal slices respectively from the originally selected (or the copy of the) coronal and sagittal slices, forming difference coronal and sagittal slices. The difference slices represent the artifacts removed from the originally selected coronal and sagittal slices.” Hein: ¶22: “the resulting thick image volume 202 has reduced windmill artifacts along with reduced structure and reduced noise resolution”).
Regarding Claim 10,  teaches: the medical image processing device according to claim 1, wherein the artifact component extracting unit extracts the artifact component (Brown: ¶26: “The difference slices represent the artifacts removed from the originally selected coronal and sagittal slices.” ) by adding a result obtained by performing a smoothing process on the organ component along a plane perpendicular to the rotation axis (Hein: ¶24: “The low-pass filtering of the slice thickening step removes high frequency spatial components”; ¶22: “the resulting thick image volume 202 has reduced windmill artifacts along with reduced structure and reduced noise resolution”; see also Fig. 1 i.e., smoothing/blending operations) to a result obtained by subtracting the organ component from the Z high-frequency image (Brown: ¶26: “A subtractor 212 subtracts the de-noised copy of the (or the originally selected) coronal and sagittal slices respectively from the originally selected (or the copy of the) coronal and sagittal slices, forming difference coronal and sagittal slices.”; Hein: ¶22: “the resulting thick image volume 202 has reduced windmill artifacts along with reduced structure and reduced noise resolution”).
Regarding Claim 11, Brown, in view of Hein suggests (Brown, Fig. 5; ¶38, 55) that various steps involving the acquisition of 3D volumetric data can be done more than one time, which implies reacquisition of 3D volumetric data is within the teaching scope of the reference.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to base on the combined teachings of Brown and Hein to reacquire 3D volumetric image data to achieve a desirable effect as claimed.  
Regarding Claim 12, Brown, in view of Hein, teaches: the medical image processing device according to claim 1, thus the rejection of claim 1 is incorporated herein. Brown, in view of Hein, further teaches: an X-ray CT device (Brown: Figure 1: element 100; ¶16: “FIG. 1 illustrates an imaging system 100 such as a computed tomography (CT) scanner); and ¶17: “A radiation source 112, such as an x-ray tube”) as part of the medical image processing device.
Regarding Claim 13, Claim 13 recites a method that is implemented with the apparatus of Claim 1. Therefore the rejection of Claim 1 is equally applied here. (See Brown: Figures 4-5 and Hein: Figures 1-2, and 6).

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, in view of Hein as applied to claims 1-2 above, and further in view of Goto et al. (US 20180350113 A1; hereafter: Goto).
Regarding Claim 3, Brown, in view of Hein, teaches: the medical image processing device according to claim 2, wherein the Z high-frequency image generating unit generates a Z image which is an image in the rotation axis direction from the 3D volumetric image (¶19: “Where a higher resolution, thinner slice protocol is used …, the 3D volumetric image data may include artifacts which have higher frequency components along the z-axis direction.”) and generates the Z high-frequency image by subtracting a Z smoothed image (Brown: ¶26: “A subtractor 212 subtracts the de-noised copy of the (or the originally selected) coronal and sagittal slices respectively from the originally selected (or the copy of the) coronal and sagittal slices, forming difference coronal and sagittal slices. The difference slices represent the artifacts removed from the originally selected coronal and sagittal slices.”) which is an image obtained by performing a smoothing process on the Z image in the rotation axis direction from the Z image (Hein: ¶24: “The low-pass filtering of the slice thickening step removes high frequency spatial components”; ¶22: “the resulting thick image volume 202 has reduced windmill artifacts along with reduced structure and reduced noise resolution”; see also Fig. 1 i.e., smoothing/blending operations)
However, Brown, in view of Hein, as presently modified does not teach that the smoothing strength for generating the Z smoothed image is less than smoothing strength in the organ component extracting unit.
In a related art, Goto teaches: that the smoothing strength for generating the Z smoothed image is less than smoothing strength in the organ component extracting unit (¶201: “the high frequency component extracting unit 230 uses two or more differing kinds of smoothing filter when smoothing the error projection data”; ¶202: “the post-extraction high frequency component is multiplied by a weight based on projection data in accordance with characteristics of the relevant component, thereby restoring the high frequency component”) for the purpose of reducing noise and reducing the effects of artifacts while maintaining high-frequency resolution.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Brown, in view of Hein, with the above teachings of Goto in order to have multiple smoothing filters with varying strength. The motivation in doing so would lie in the reduction of high-frequency noise and artifacts while maintaining the overall resolution and details.
Regarding Claim 7, Brown, in view of Hein, and in further of Goto, teaches: the medical image processing device according to claim 2, wherein the Z high-frequency image generating unit generates a first planar image which is an image in a first plane which is a plane along to the rotation axis direction from the 3D volumetric image (Brown: ¶24: “A coronal slice processor 204 generates a copy of the selected coronal slices”) and generates a first planar high-frequency image by subtracting a first planar smoothed image (Brown: ¶26: “A subtractor 212 subtracts the de-noised copy of the (or the originally selected) coronal and sagittal slices”) which is an image obtained by performing a smoothing process on the first planar image in the rotation axis direction from the first planar image (Brown: ¶24: ”The processors 204 and 206 employ a de-noiser 208 to remove noise as well as structured artifact from the copy of the (or the originally selected) coronal and sagittal slices.”), wherein the Z high-frequency image generating unit generates a second planar image which is an image in a second plane which is a plane along to the rotation axis direction and perpendicular to the first plane from the first planar high-frequency image (Brown: ¶24: “a sagittal slice processor 206 generates a copy of the selected sagittal slices”) and generates the Z high-frequency image by subtracting a second planar smoothed image which is an image (Brown: ¶26: “A subtractor 212 subtracts the de-noised copy of the (or the originally selected) coronal and sagittal slices”) obtained by performing a smoothing process on the second planar image in the rotation axis direction from the second planar image (Brown: ¶24: ”The processors 204 and 206 employ a de-noiser 208 to remove noise as well as structured artifact from the copy of the (or the originally selected) coronal and sagittal slices.”), and wherein smoothing strength for generating the first planar smoothed image and the second planar smoothed image is less than smoothing strength in the organ component extracting unit (Goto: ¶201: “the high frequency component extracting unit 230 uses two or more differing kinds of smoothing filter when smoothing the error projection data”; Goto: ¶202: “the post-extraction high frequency component is multiplied by a weight based on projection data in accordance with characteristics of the relevant component, thereby restoring the high frequency component”).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, in view of Hein, and in further view of Goto, as applied to claim 3 above, and further in view of Fukuda (US 20170071554 A1; hereafter: Fukuda).
Regarding Claim 4, Brown, in view of Hein, and in further view of Goto teaches: the medical image processing device according to claim 3. 
However, Brown, in view of Hein, and in further view of Goto, as presently modified does not teach that the smoothing strength in the organ component extracting unit changes depending on scan conditions or reconstruction conditions which are used to generate the 3D volumetric image.
In a related art, Fukuda teaches that the smoothing strength in the organ component extracting unit changes depending on scan conditions or reconstruction conditions which are used to generate the 3D volumetric image (¶118: “properties of the smoothing filter are changed based on the imaging conditions, such as the amounts of x-rays reaching the radiation detector”) for the purpose of suppressing noise given a variety of scanning conditions.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Brown, in view of Hein, and in further view of Goto, with the above teachings of Fukuda in order to adjust the smoothing strength of the organ extracting unit. The motivation in doing so would lie in the reduction and suppression of noise across a variety of imaging and reconstructing conditions that have differing levels of noise or artifacts.
Regarding Claim 5, Brown, in view of Hein, and in further view of Goto and Fukuda, teaches: the medical image processing device according to claim 4, wherein the smoothing strength in the organ component extracting unit changes to become less as a helical pitch in the scan conditions becomes less (Fukuda: ¶118: “properties of the smoothing filter are changed based on the imaging conditions, such as the amounts of x-rays reaching the radiation detector”; Fukuda: ¶118: “For example, for the imaging conditions which results in more noise in the projection images Gi, the filter size is increased so that higher level of noise suppression is achieved. The Fukuda reference lists exemplary scanning conditions that is not all inclusive.). 
Regarding Claim 6,  teaches: the medical image processing device according to claim 4, wherein the smoothing strength in the organ component extracting unit changes to become less as a reconstruction slice thickness in the reconstruction conditions becomes larger (Fukuda: ¶118: “properties of the smoothing filter are changed based on the imaging conditions, such as the amounts of x-rays reaching the radiation detector”; Fukuda: ¶118: “For example, for the imaging conditions which results in more noise in the projection images Gi, the filter size is increased so that higher level of noise suppression is achieved. The Fukuda reference lists exemplary scanning conditions that is not all inclusive.).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brown, in view of Hein as applied to claim 1 above, and further in view of Fukuda.
Regarding Claim 9, Brown, in view of Hein, teaches: the medical image processing device according to claim 1.
However, Brown, in view of Hein, as presently modified does not teach that the organ component extracting unit coverts a pixel value of a pixel of which the pixel value is higher than a threshold value in the Z high-frequency image into a pixel value equal to or less than the threshold value to generate a converted Z high-frequency image.
In a related art, Fukuda teaches that the organ component extracting unit coverts a pixel value of a pixel of which the pixel value is higher than a threshold value in the Z high-frequency image into a pixel value equal to or less than the threshold value to generate a converted Z high-frequency image (¶47: “the pixel value calculating unit may calculate the pixel value at the coordinate position of interest with removing an outlier pixel value among the pixel values”; ¶48: “the ‘outlier’ as used herein refers to a pixel value that is largely different from the other pixel values… ‘largely different’ as used herein means that a difference between the value of the outlier and an average value of the pixel values projected in the predetermined range relative to the coordinate position of interest, for example, exceeds a predetermined threshold value”) for the purpose of removing outliers and preserving edges in structures.
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to have further modified, Brown, in view of Hein, to include the above teachings of Fukuda so that pixel values can be adjusted according to a predetermined threshold. The motivation in doing so would lie in the preservation of edges and outlines of specific structures in images.
Brown, in view of Hein, and in further view of Fukuda, teaches that the organ component extracting unit extracts the organ component by performing a smoothing process on the converted Z high-frequency image in the rotation axis direction (Hein: ¶24: “The low-pass filtering of the slice thickening step removes high frequency spatial components”; ¶22: “the resulting thick image volume 202 has reduced windmill artifacts along with reduced structure and reduced noise resolution”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tam et al. (US 6459756 B1) and Hu (US 5473655 A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209.  The examiner can normally be reached on Monday-Thursday and Alternate Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHENJUN CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668